            Case 2:19-cv-01199-ACA Document 63 Filed 03/08/21 Page 1 of 9               FILED
                                                                               2021 Mar-08 PM 03:44
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION


 JERRY TRAWICK, et al.,                   }
                                          }
        Petitioners,                      }
                                          }
 v.                                       }   Case No.: 2:19-cv-01199-ACA
                                          }
 JERRY D. McCUTCHEN, SR.,                 }
                                          }
        Respondent.                       }


                        MEMORANDUM OPINION AND ORDER

       This action to confirm an arbitration award is in the collection of judgment

phase. The court previously entered an order confirming an arbitration award in

favor of Petitioners Jerry and Louise Trawick, Marilyn Bjornas, individually and as

executor of the Estate of Richard Bjornas, and Chad and Michelle Greer

(“Petitioners”) and against Respondent Jerry McCutchen.        The court issued a

corresponding judgment against Mr. McCutchen, and Petitioners are attempting to

collect on that judgment.

       Petitioners sought, and the Clerk entered, a writ of garnishment to Concorde

Investment Services, LLC (“Concorde”). (Doc. 35). Concorde answered the writ

and explained that it holds an investment account in Mr. McCutchen’s name. (Doc.

50 at 1).
        Case 2:19-cv-01199-ACA Document 63 Filed 03/08/21 Page 2 of 9




      Currently before the court is Petitioners’ motion to order funds paid to the

court. (Doc. 50). Petitioners ask the court to enter an order directing Concorde: (1)

to liquidate the investment account up to the amount that Mr. McCutchen owes on

the judgment plus an additional amount as attorney’s fees and expenses, and (2) to

deposit the funds with the Clerk. (Id. at 2–3).

      Mr. McCutchen objects to Petitioners’ motion, arguing that the funds in the

Concorde investment account are exempt from garnishment under Alabama Code §

19-3B-508 because the Concorde investment account qualifies as an individual

retirement account (“IRA”) under section 408 of the Internal Revenue Code. (Docs.

51, 57, 57-1).

      Because Mr. McCutchen has established that the Concorde investment

account is exempt from garnishment and because Petitioners have not presented

admissible evidence to contest Mr. McCutchen’s claim of exemption, the court

DENIES Petitioners’ motion to order funds paid to the court.

I.    RELEVANT BACKGROUND AND PROCEDURAL HISTORY

      In January 2020, the court confirmed an arbitration award in favor of the

Petitioners and against Mr. McCutchen. (Doc. 20). The court entered a final

judgment finding Mr. McCutchen jointly and severally liable for just over

$1,000,000.00     (Doc. 20).     As of June 2020, Mr. McCutchen still owed

approximately $150,000.00 plus interest on the judgment. (Doc. 34 at 2–3). The


                                          2
        Case 2:19-cv-01199-ACA Document 63 Filed 03/08/21 Page 3 of 9




Clerk issued a writ of garnishment to Concorde. (Doc. 35). Concorde answered the

writ and stated that it maintained one account in which Mr. McCutchen may have

an interest. (Doc. 45 at 2). When Concorde answered the writ, the value of the Mr.

McCutchen’s Concorde investment account was $210,815.09, subject to market

fluctuations. (Id.).

       Petitioners then filed a motion asking the court to order Concorde to liquidate

the investment account up to the $150,552.66 plus daily interest that Mr. McCutchen

owes Petitioners and an additional $9,880.65 as attorney’s fees and expenses and to

deposit those funds with the Clerk. (Doc. 50). Mr. McCutchen opposes the motion

and asks the court to release the garnishment because he claims that the Concorde

investment account is an IRA subject to exemption from garnishment under

Alabama Code § 19-3B-508. (Docs. 51, 57, 57-1).

III.   DISCUSSION

       Federal Rule of Civil Procedure 69 provides that the practice and procedure

of the state in which the federal district court sits governs execution of judgments.

See Fed. R. Civ. P. 69(a)(1) (“The procedure on execution—and in proceedings

supplementary to and in aid of a judgment or execution—must accord with the

procedure of the state where the court is located, but a federal statute governs to the

extent it applies”).   Accordingly, the court applies Alabama law to the writ in

question to the extent it does not conflict with a relevant federal law.


                                           3
        Case 2:19-cv-01199-ACA Document 63 Filed 03/08/21 Page 4 of 9




      Under Alabama law, after receiving notice of a writ of execution, a judgment

debtor may file a written declaration claiming an exemption which the court

considers as prima facie correct unless a judgment creditor successfully contests the

claimed exemption. Ala. Code §§ 6-10-10, 6-10-23, 6-10-24; Ala. R. Civ. P. 69(d).

To contest a claim of exemption, a judgment creditor must file an affidavit

explaining the basis for its belief that the claim to exemption is wholly or partially

invalid. Ala. Code §§ 6-10-25 and 6-10-26. The purpose of Alabama’s exemption

laws “is to protect the debtor and his family from being deprived of the items

necessary for subsistence, and possibly to prevent them from becoming a burden

upon the public.” Ex parte Avery, 514 So. 2d 1380, 1382 (Ala. 1987). Accordingly,

in the context of garnishment, the court “should be concerned with the rights of the

debtor, as the creditor is almost always in a better position to protect its interests.”

Id.

      Here, Mr. McCutchen claims that his Concorde investment account is exempt

from execution under Alabama Code § 19-3B-508. (Docs. 51, 57, 57-1). Section

19-3B-508 provides that qualified trusts under the Internal Revenue Code may not

be garnished. Ala. Code §§ 19-3B-508(a)(1), (a)(4), (b). And for purposes of the

statute, a qualified trust includes IRAs as described in Section 408 of the Internal

Revenue Code. Id. at § 19-3B-508(a)(4). That section of the Internal Revenue Code




                                           4
        Case 2:19-cv-01199-ACA Document 63 Filed 03/08/21 Page 5 of 9




provides that a trust is an IRA if its written governing instrument meets the following

requirements:

      (1) Except in the case of a rollover contribution described in subsection
      (d)(3) or in section 402(c), 403(a)(4), 403(b)(8), or 457(e)(16), no
      contribution will be accepted unless it is in cash, and contributions will
      not be accepted for the taxable year on behalf of any individual in
      excess of the amount in effect for such taxable year under section
      219(b)(1)(A).

      (2) The trustee is a bank (as defined in subsection (n)) or such other
      person who demonstrates to the satisfaction of the Secretary that the
      manner in which such other person will administer the trust will be
      consistent with the requirements of this section.

      (3) No part of the trust funds will be invested in life insurance contracts.

      (4) The interest of an individual in the balance in his account is
      nonforfeitable.

      (5) The assets of the trust will not be commingled with other property
      except in a common trust fund or common investment fund.

      (6) Under regulations prescribed by the Secretary, rules similar to the
      rules of section 401(a)(9) and the incidental death benefit requirements
      of section 401(a) shall apply to the distribution of the entire interest of
      an individual for whose benefit the trust is maintained.

26 U.S.C. § 408(a).

      Mr. McCutchen submitted an affidavit in which he attests that he is the sole

source of income held in the Concorde IRA and that all of his contributions, except

for rollovers, have been cash contributions. (Doc. 57-1 at 3 ¶ 5). Mr. McCutchen

also states that the non-bank trustee—Pershing, LLC—“is a certified clearing

housing that has been approved to act as a trustee of an IRA and handles more than

                                           5
        Case 2:19-cv-01199-ACA Document 63 Filed 03/08/21 Page 6 of 9




¾ of the qualified funds in the United States.” (Id.). In addition, the Concorde IRA

is not an inherited or beneficiary IRA, and Mr. McCutchen has not commingled the

Concorde IRA with other assets or invested any of the Concorde IRA funds in life

insurance contracts. (Id.).

      Based on Mr. McCutchen’s affidavit, the Concord IRA meets the

requirements of Section 408 of the Internal Revenue code, and the court considers

Mr. McCutchen’s claim of exemption as prima facie correct. Ala. Code §§ 6-10-10,

6-10-23. Therefore, the court must determine whether Petitioners have properly

contested the claimed exemption. Id. at § 6-10-24. Setting aside that Petitioners

have not presented an affidavit, see Ala. Code § 6-10-24, or any other form of

admissible evidence specifying why the claim of exemption is invalid, the court

finds that all of Petitioners’ arguments challenging the claimed exemption fail.

      First, Petitioners claim that inherited IRAs are not subject to exemption. (Doc.

54 at 2 ¶ 4). But the undisputed evidence is that Mr. McCutchen’s Concorde IRA is

not an inherited IRA. (Doc. 57-1 at 3 ¶ 5).

      Second, Petitioners assert that any contributions to the Concorde IRA over

annual contribution limits are not exempt from garnishment. (Doc. 54 at 2 ¶ 5; Doc.

58 at 2 ¶ 4).     Petitioners cite no legal authority for the proposition that any

contributions over the annual limits would not be exempt. But even if those

contributions would lose exempt status, Section 408 of the Internal Revenue Code


                                          6
        Case 2:19-cv-01199-ACA Document 63 Filed 03/08/21 Page 7 of 9




expressly provides that “contributions will not be accepted for the taxable year on

behalf of any individual in excess” of annual contribution limits. 26 U.S.C. §

408(a)(1) (emphasis added). Therefore, as a practical matter, if Mr. McCutchen had

tried to make contributions over the yearly limits, the trustee would not have

accepted them.      Moreover, despite an opportunity to conduct post-judgment

discovery during which Petitioners could have subpoenaed documents associated

with Mr. McCutchen’s Concorde IRA, they have provided no evidence that Mr.

McCutchen did or even could have contributed more than allowed by law to the IRA.

      Third, Petitioners argue that only IRAs administered according to their

establishing documentation enjoy exempt status. (Doc. 54 at 2 ¶ 6, citing In re

Yerian, 927 F.3d 1223 (11th Cir. 2019)). The case that Petitioners cite for this

proposition is an Eleventh Circuit opinion analyzing Florida’s statutory IRA

exemption requirements, one of which is that the IRA is maintained in accordance

with its plan or governing instrument. Yerian, 927 F.3d at 1229 (citing Fla. Stat. §

222.21(2)(a)(2)).    Alabama Code § 19-3B-508 does not contain a similar

requirement. Therefore, this argument is inapposite.

      Fourth, Petitioners argue that Mr. McCutchen purposely obscures the original

source of his contributions to the Concorde IRA. (Doc. 58 at 2 ¶ 5). The court

acknowledges that the supporting documentation that Mr. McCutchen attached to

his affidavit appear to reflect an additional IRA that he rolled over into the Concorde


                                          7
        Case 2:19-cv-01199-ACA Document 63 Filed 03/08/21 Page 8 of 9




IRA but that is not referenced in the affidavit. (Compare Doc. 57-1 at 1–3 with Doc.

57-1 at 27, 30, 69–70, 74). And as Petitioners point out, the balances of the Concorde

IRA suggest that there may be money for which the affidavit does not account.

(Compare Doc. 57-1 at 1–3 with Doc. 57-1 at 55, 74, 79, 89, 99). Nevertheless,

these gaps or inconsistencies do not contradict Mr. McCutchen’s sworn statement

that all of his contributions to the Concorde IRA have been rollover contributions or

cash contributions. (See Doc. 57-1 at 3 ¶ 5). And Petitioners have presented no

evidence to create a dispute a fact on this point. Accordingly, Petitioners have not

shown that the source of the contributions is improper.

      Fifth, Petitioners suggest that the Concorde IRA is not exempt because Mr.

McCutchen’s daughter opened the IRA, and the IRA is admittedly self-directed.

(Doc. 58 at 6 ¶ 15). Petitioners cite no authority in support of this argument. And

Petitioners have identified nothing in Alabama Code § 19-3B-508 or Section 408 of

the Internal Revenue Code that limits who may open an IRA or that restricts who

may direct or control the way in which the funds are managed.




                                          8
       Case 2:19-cv-01199-ACA Document 63 Filed 03/08/21 Page 9 of 9




IV.   CONCLUSION

      For the reasons stated above, the court DENIES Petitioners’ motion to order

funds paid to the court (doc. 50) and releases the writ of garnishment for the

Concorde IRA (doc. 35).

      DONE and ORDERED this March 8, 2021.



                                  _________________________________
                                  ANNEMARIE CARNEY AXON
                                  UNITED STATES DISTRICT JUDGE




                                       9
